DETAILED ACTION

1. This communication is in response to the Application filed on 06 May 2020.
Claims 1-37 are pending and have been examined.
2. The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Information Disclosure Statement

1. The two information disclosure statements (IDS) submitted on 30 July 2020, 01 October 2020, 13 November 2020, 07 December 2020, 11 January 2021, 01 March 2021, 02 April 2021, 09 April 2021, 18 June 2021, 08 July 2021 (three), 29 July 2021, 09 August 2021, 11 August 2021, 18 August 2021, 06 October 2021, 15 November 2021, 02 December 2021, 15 December 2021, 23 December 2021, 16 February 2022, and 17 March 2022, respectively, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 9-14, and 15-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170011747, hereinafter referred to as Faure et al.

Regarding claim 1, Faure et al. discloses an apparatus for decoding an information signal, or a processed version thereof, defined in the frequency domain, FD, the apparatus comprising: 

a bitstream reader configured to read a bitstream encoding the information signal (“The higher the bit rate of the coding, the more this noise is reduced and the closer the quantized frame is to the original frame…An inverse MDCT transform is applied in decoding to the quantized frame,” Faure et al., para [009]-[0010]. And, “These frames are then quantized by the quantization module 104 to be transmitted to a decoder in quantization index form I.sub.Q.” Faure et al., para [0076]. See also fig. 1, which sow the quantized output of the coder being fed to the decoder.); and  

5an inverse modulated lapped transform tool configured to perform an inverse modulated lapped transform synthesis on the information signal, or a processed version thereof, using a synthesis windowing function comprising a meandering portion crossing a linear function in correspondence of at least four points (Faure et al., para [0010], describes an MDCT, a type of inverse modulated lapped transform. Faure et al., fig. 2 shows a synthesis windowing function, hs, which comprises a meandering portion crossing a linear function in correspondence of at least four points. See also Faure et al., fig. 3A, which shows the window represented being divided up into four quarters.), 

wherein the synthesis windowing function is defined so as to be asymmetric (“Thus, for the asymmetrical case, this means that 1920 and 6144 coefficients respectively must be stored,” Faure et al., para [0021].), 

10wherein the synthesis windowing function is defined so as to be, in the meandering portion: 

greater than the linear function in a first interval between a first crossing point and a second crossing point (Faure et al., fig. 2 shows a synthesis windowing function, hs, defined so as to be, in the meandering portion, greater than the linear function in a first interval between a first crossing point and a second crossing point.); 

lower than the linear function in a second interval between the second crossing 15point and a third crossing point (Faure et al., fig. 2 shows a synthesis windowing function, hs, defined so as to be, in the meandering portion, lower than the linear function in a second interval between the second crossing 15point and a third crossing point.); 

greater than the linear function in a third interval between the third crossing point and a fourth crossing point (Faure et al., fig. 2 shows a synthesis windowing function, hs, defined so as to be, in the meandering portion, greater than the linear function in a third interval between the third crossing point and a fourth crossing point.), 

wherein the synthesis windowing function is defined so that the absolute maximum value is in one of the first and third interval (Faure et al., fig. 2 shows a synthesis windowing function, hs, wherein the synthesis windowing function is defined so that the absolute maximum value is in one of the first and third interval.), 

228wherein the linear function is a constant function with constant value 1 (Faure et al., fig. 2 shows a synthesis windowing function, hs, wherein the linear function is a constant function with constant value 1 between the 2nd and third points.).

Claim 2 is a matter of design choice. 

Regarding claim 6, Faure et al. discloses the apparatus of claim 1, wherein the inverse modulated lapped transform tool is configured to perform a windowing operation by performing (see equation in claims submitted) (Faure et al., para [0026] and eqn. (4).).

Regarding claim 7, Faure et al. discloses the apparatus of claim 1, wherein the inverse modulated lapped transform tool is 5configured to perform an overlap-and-add operation (Faure et al., para [0013]-[0014], [0070], and [0082].).

Claims 9-14 are a matter of design choice. 

Regarding claim 15, Faure et al. discloses the apparatus of claim 1, wherein:  

231the analysis windowing function and the synthesis windowing function is defined are time reversed versions of each other (Faure et al., para [0018], [0026], [0098], and [0125].).  

Regarding claim 16, Faure et al. discloses the apparatus of claim 1, further comprising: 

a storage space to store the values of the analysis windowing function and/or the 5synthesis windowing function (Faure et al., para [0021] and [0029].).  

Regarding claim 17, Faure et al. discloses the apparatus of claim 1, wherein the modified lapped transform is a modified discrete cosine transform, MDCT (Faure et al., para [0004], [0013], [0021], [0127], [0140], and [0144].), or a modified discrete sine transform, MDST, and the inverse modified lapped transform is an inverse modified discrete cosine transform, IMDCT (Faure et al., para [0010].), or inverse modified discrete sine transform, IMDST.

Claims 18-34 matter of design choice

Regarding claim 35, Faure et al. discloses an apparatus according to claim 1, wherein the information signal is an audio signal (Faure et al., para [0058].).  

Claims 36-37 are rejected on the same grounds as claim 1. As noted in claim 17, Faure et al., para [0010], teaches an MDCT. Additionally, Faure et al., para [0060]-[0061], teach a processor, code instructions, and a processor-readable storage medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170011747, hereinafter referred to as Faure et al., in view of “A Nonuniform Modulated Complex Lapped Transform”, hereinafter referred to as Xiong-Malvar.

Regarding claim 3, Faure et al. discloses the apparatus of claim 6, but does not specifically disclose wherein the inverse modulated lapped transform tool is configured to: scale values at a time domain aliasing buffer with values of the synthesis windowing function.

Xiong-Malvar is cited to disclose wherein the inverse modulated lapped transform tool is configured to scale values at a time domain aliasing buffer with values of the synthesis windowing function (Schuller-Smith, p. 258, col. 1, 2nd full paragraph and p. 260, col. 1, 2nd full paragraph.). Xiong-Malvar benefits Faure et al. by illustrating how the Nonuniform Modulated Complex Lapped Transform is suited for processing wideband signals such as audio in applications such as noise reduction and watermarking, with reduced time-spreading artifacts (Xiong-Malvar, Conclusion). Therefore, it would be obvious for one skilled in the art to combine the teachings of Faure et al. with those of Xiong-Malvar to improve the audio synthesis of Faure et al. 

Regarding claim 5, Faure et al. discloses the apparatus of claim 1, wherein the inverse modulated lapped transform tool is configured to: 

Xiong-Malvar is cited to disclose wherein the inverse modulated lapped transform tool is configured to perform a windowing of the time-aliased buffer (Xiong-Malvar, p. 258, col. 1, 2nd full paragraph and p. 260, col. 1, 2nd full paragraph.). Xiong-Malvar benefits Faure et al. by illustrating how the Nonuniform Modulated Complex Lapped Transform is suited for processing wideband signals such as audio in applications such as noise reduction and watermarking, with reduced time-spreading artifacts (Xiong-Malvar, Conclusion). Therefore, it would be obvious for one skilled in the art to combine the teachings of Faure et al. with those of Xiong-Malvar to improve the audio synthesis of Faure et al. 


Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170011747, hereinafter referred to as Faure et al., in view of “An Overview of MDCG for Time Doman Aliasing Cancellation”, hereinafter referred to as Raj et al.

Regarding claim 4, Faure et al. discloses the apparatus of claim 1, but not wherein the inverse modulated lapped transform tool is configured to generate a time domain, TD, signal representation in the form of (see equation in submitted claims), wherein                         
                            
                                
                                    t
                                
                                ^
                            
                            
                                
                                    n
                                
                            
                        
                     is an aliasing buffer,                         
                            
                                
                                    X
                                
                                ^
                            
                            
                                
                                    k
                                
                            
                        
                     is the information signal or a processed version thereof, and NF is the number of samples for a TD frame.

Raj et al. is cited to specifically disclose the equation in the submitted claims (Raj et al., p. 204, col. 1, eqn (2).). Raj et al. benefits Faure et al. by using MDCT in a system that overcomes the problem of time domain aliasing cancellation (Raj et al., Conclusion). Therefore, it would be obvious for one skilled in the art to combine the teachings of Faure et al. with those of Raj et al. to improve the audio synthesis of Faure et al.  


Regarding claim 8, Faure et al. discloses the apparatus of claim 1, but not wherein the inverse modulated lapped transform tool is configured to perform an overlap-and add operation as: (see equation in submitted claims) wherein                         
                            
                                
                                    x
                                
                                ^
                            
                            
                                
                                    n
                                
                            
                        
                     is the output value,                         
                            
                                
                                    t
                                
                                ^
                            
                            
                                
                                    .
                                
                            
                        
                     is a windowed time-aliasing buffer, and NF is the number of samples in one frame. Raj et al. is cited to disclose the equation of the submitted claims (Raj et al., p. 204, 2nd col., 2nd-3rd bullet points of 1st para describe the equation.). Raj et al. benefits Faure et al. by using MDCT in a system that overcomes the problem of time domain aliasing cancellation (Raj et al., Conclusion). Therefore, it would be obvious for one skilled in the art to combine the teachings of Faure et al. with those of Raj et al. to improve the audio synthesis of Faure et al.  

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170011747, hereinafter referred to as Faure et al., in view of “New Framework for Modulated Perfect Reconstruction Filter Banks”, hereinafter referred to as Schuller-Smith.

Regarding claim 13, Faure et al. discloses the apparatus of claim 1, but not wherein: the analysis windowing function and/or the synthesis windowing function is defined so as to present a second numerical differentiation between -3*10-4 and +3*10-4.

Schuller-Smith is cited to disclose wherein the analysis windowing function and/or the synthesis windowing function is defined so as to present a second numerical differentiation between -3*10-4 and +3*10-4 (Schuller-Smith, p. 1952, col. 1-2. The examiner notes that the specific constraint values are a matter of design choice.). Schuller-Smith benefits Faure et al. by providing explicit control of the input-to-output system delay in conjunction with perfect reconstruction (Shuler-Smith, Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Faure et al. with those of Schuller-Smith to improve the audio synthesis of Faure et al.  

15Regarding claim 14, Faure et al. discloses the apparatus of claim 1, but not wherein: the analysis windowing function and/or the synthesis windowing function is defined so as to present a third numerical differentiation between -2*10-5 and +2*10-5.

Schuller-Smith is cited to disclose wherein the analysis windowing function and/or the synthesis windowing function is defined so as to present a third numerical differentiation between -2*10-5 and +2*10-5 (Schuller-Smith, p. 1952, col. 1-2. The examiner notes that the specific constraint values are a matter of design choice.). Schuller-Smith benefits Faure et al. by providing explicit control of the input-to-output system delay in conjunction with perfect reconstruction (Shuler-Smith, Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Faure et al. with those of Schuller-Smith to improve the audio synthesis of Faure et al.  

Conclusion

1. The examiner has cited several other references on form PTO-892. In particular, the examiner notes Malvar(1)-(3), Princen-Bradley, and Shlien as describing many aspects of the claims. 
2. Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone
number is (571 )272-0899. The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Bhavesh M Mehta can be reached on 5712727 453. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.

/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656